DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 4, 5, 8, 14 and 17 is hereby withdrawn.
Claim Objections
Claim 4 is objected to because of the following informalities:  in line 2, applicant need to change “powder” to --- composition --- so as to make meaning of the claim more clear (see instant claim 14).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2 and 12, applicant recite “high molecular weight hyaluronan”.  However, present specification does not define what constitutes “high molecular weight”, thus rendering instant limitation “high molecular weight hyaluronan” of claims 2 and 12 indefinite. 
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, applicant recite “a self-assembling small molecule”.  However, present specification does not define what constitutes “small molecule”, thus rendering instant term “a self-assembling small molecule” indefinite.
Instant rejection can be overcome by changing “a self-assembling small molecule” to --- fumaryl diketopiperazine --- (see [0048] of present specification). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (WO 2019/104038 A1) in view of (i) Chen et al (US 2020/0368297 A1) or Cho et al (US 2021/0196776 A1) and (ii) Chen et al (CN 106551909A, its DERWENT abstract and its machine-assisted English translation).
In claims 1, 2 and 6, Acharya teaches a therapeutic particle having the particle size of 1 to 5 micrometers and comprising (i) a biocompatible polymer (poly(lactic-co-glycolic) acid, (ii) a YAP1/WWRT1 inhibiting agent (verteporfin) and (iii) a glutaminase inhibiting agent.  Acharya’s therapeutic particle is used in treating a pulmonary disease, including pulmonary inflammation due to microbial infection such as influenza, in a subject in need of such treatment by administering the therapeutic particle to the subject (see paragraphs 5, 54 and 73 and claim 9).  Acharya’s therapeutic particle discussed above can be locally delivered (directly) to lungs via inhalation (see pg.17, lines 9-14, pg.30, lines 16-20, pg.37, lines 12-14).  Acharya also teaches that (see paragraph 56 on pg.21) its therapeutic particles can be administered intranasally through aerosolization of vector.  Acharya furthermore teaches a pharmaceutical composition comprising its therapeutic particle (see pg.20, lines 24-26), and Acharya teaches that such composition contains a pharmaceutically acceptable carrier, which encompasses any excipient, wetting agent, diluent, filler, salt, butter, stabilizer, solubilizer, lipid or other material well known in the art for use in pharmaceutical formulations (pg. 23, lines 22-34, pg.24, lines 1-15).  
With respect to instant ribavirin, Acharya does not teach the use of ribavirin together with its verteporfin.  However, as evidenced by Chen’297 ([0096], [0136]) or Cho ([0045]), it is well known in the art that ribavirin is a conventionally and commonly used influenza therapeutic agent.  Furthermore, Chen (CN’909) teaches (see DERWENT abstract and machine English translation ([0006], [0025], [0031], [0089]-[0090])) that fine powder particles (of less than 5 m) containing ribavirin (as an active component) can be used in preparing aerosol and dry powder (meant for inhaler) so as to locally deliver the drug to the lungs.  As already discussed above, Acharya’s therapeutic particles containing verteporfin can be used in treating a pulmonary inflammation caused by influenza.  Since both verteporfin and ribavirin can be contained in fine powder particles (of less than 5 m) used in preparing aerosol and dry powder (for inhaler) so as to be locally delivered to the lungs, it would have been obvious to one skilled in the art to use ribavirin together with Acharya’s verteporfin in Acharya’s therapeutic particles in treating patients having pulmonary inflammation caused by influenza with a reasonable expectation of treating the disease more effectively.       
With respect to instant limitation “0-4% (w/w) water” and “1-99% of one or more drugs comprising verteporfin and ribavirin”, first of all, there is no indication that Acharya’s therapeutic particle for inhalation as discussed above requires any water, and thus, Acharya teaches instant limitation “0-4% (w/w) water”.  Secondly, Acharya teaches (pg.20, lines 32-34, pg.21, lines 1-9) that its therapeutic particles are used in treating pulmonary disease (including pulmonary inflammation due to microbial infection, such as influenza)) in a subject in need of such treatment by administering a therapeutically effective amount of its therapeutic particle and teaches (see paragraph 73 on pg.27-28) that the term “therapeutically effective amount” of an agent refers to a sufficient amount of the agent to provide a desired effect.  Acharya also teaches that such amount will vary depending on the factors such as the disease and its severity, the route of administration and the age, weight, general health, sex and/or diet of the subject to be treated and that an appropriate effective amount in any subject may be determined by one skilled in the art using routine experimentation (see paragraph 73 on pg.27-28).  Thus, instant range (1-99% or claim 1 as well as greater than 50% of claim 4) for the one or more drugs comprising verteporfin and ribavirin would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, instant range would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Thus, Acharya in view of (i) Chen’297 or Cho and (ii) Chen (CN’909) renders obvious instant claims 1, 4, 6 and 10.
With respect to instant claim 3, as already discussed above, Acharya teaches that its pharmaceutical composition can contain salts (as a pharmaceutically acceptable carrier).  Acharya furthermore teaches (see paragraph 29 on pg.7) that examples of the salts include mineral acid salts (i.e., inorganic acid salts).  It would have been obvious to one skilled in the art to add mineral acid salts (as a pharmaceutically acceptable carrier) to Acharya’s composition with a reasonable expectation of success.  Thus, Acharya in view of (i) Chen’297 or Cho and (ii) Chen (CN’909) renders obvious instant claim 3.  
Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (WO 2019/104038 A1) in view of (i) Chen et al (US 2020/0368297 A1) or Cho et al (US 2021/0196776 A1) and (ii) Chen et al (CN 106551909A, its DERWENT abstract and its machine-assisted English translation) as applied to claim 1 above, and further in view of (iii) Kim et al (US 2021/0040135 A1).
Acharya in view of (i) Chen’297 or Cho’776 and (ii) Chen (CN’909) does not teach or suggest instant compounds of claims 2 and 9.  As discussed above in Paragraph 8, Acharya’s therapeutic particle is used in treating a pulmonary disease, including pulmonary inflammation due to microbial infection such as influenza.  As evidenced by Kim ([0003]), gemcitabine has shown a broad range of efficacies against influenza viruses.  It would have been obvious to one skilled in the art to additionally use gemicitabine together with verteporfin and ribavirin in Acharya’s therapeutic particles in treating patients having pulmonary inflammation caused by influenza with a reasonable expectation of treating the disease more effectively.  Thus, Acharya in view of (i) Chen’297 or Cho and (ii) Chen (CN’909), and further in view of (iii) Kim renders obvious instant claims 2 and 9.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (WO 2019/104038 A1) in view of (i) Chen et al (US 2020/0368297 A1) or Cho et al (US 2021/0196776 A1) and (ii) Chen et al (CN 106551909A, its DERWENT abstract and its machine-assisted English translation) as applied to claim 1 above, and further in view of (iii) Gibbins et al (US 2011/0048420 A1), Yeadon (US 2007/0117788 A1) or Fabio et al (US 9,925,144 B2).
As discussed above in Paragraph 8, Acharya’s pharmaceutical composition comprising its therapeutic particle contains a pharmaceutically acceptable carrier, such as excipient or other material well known in the art for use in pharmaceutical formulations (pg. 23, lines 22-34, pg.24, lines 1-15).  As evidenced by Gibbins ([0134]), Yeadon ([0337]) or Fabio (claim 3), a sugar alcohol such as mannitol is one of commonly used pharmaceutically acceptable (i.e., safe) excipients for an inhalable dry powder pharmaceutical formulation.  Since Acharya teaches that its pharmaceutical composition (comprising the inhalable therapeutic particle) contains a pharmaceutically acceptable carrier such as excipient or other material well known in the art for use in pharmaceutical formulations, it would have been obvious to one skilled in the art to use a sugar alcohol such as mannitol, which is one of commonly used pharmaceutically safe excipients for an inhalable dry powder pharmaceutical formulation, as one of excipients in Acharya’s inhalable pharmaceutical composition with a reasonable expectation of success.  Thus, Acharya in view of (i) Chen’297 or Cho and (ii) Chen (CN’909), and further in view of (iii) Gibbins, Yeadon or Fabio renders obvious instant claim 5. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (WO 2019/104038 A1) in view of (i) Chen et al (US 2020/0368297 A1) or Cho et al (US 2021/0196776 A1) and (ii) Chen et al (CN 106551909A, its DERWENT abstract and its machine-assisted English translation) as applied to claim 1 above, and further in view of (iii) Respaud et al (“Effect of formulation on the stability and aerosol performance of a nebulized antibody”, mAbs, 6:5, pg.1347-1355 (2014), obtained online from the website: https://www.tandfonline.com/doi/pdf/10.4161/mabs.29938).
As discussed above in Paragraph 8, Acharya teaches that its pharmaceutical composition contains a pharmaceutically acceptable carrier, which encompasses any excipient, wetting agent, diluent, filler, salt, butter, stabilizer, solubilizer, lipid or other material well known in the art for use in pharmaceutical formulations.  Although Acharya does not explicitly teach the use of instant surfactant, such as polysorbate 20 or polysorbate 80, as evidenced by Respaud et al (see pg.1348, last paragraph –pg.1349, first paragraph; and abstract), it is well known in the art that polysorbates (such as polysorbate 20 or polysorbate 80) are the most widely used surfactants in the pharmaceutical industry, which are added during the formulation of inhaled drugs to facilitate the dispersion or dissolution of the drugs and to prevent the formation of aggregation.  Since Acharya already teaches that its pharmaceutical composition contains a pharmaceutically acceptable carrier such as excipient or wetting agent (a surfactant), it would have been obvious to one skilled in the art to use polysorbate 20 or polysorbate 80 (as the wetting agent) in Acharya’s pharmaceutical composition containing verteporfin and ribavirin with a reasonable expectation of facilitating the dispersion or dissolution of the drug and preventing aggregation.  Instant range for the concentration for the polysorbate (per five parts by weight of the verteporfin) would have been obvious to one skilled in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, Acharya in view of (i) Chen’297 or Cho and (ii) Chen (CN’909), and further in view of Respaud renders obvious instant claims 7 and 8.  
Claims 11, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (WO 2019/104038 A1) in view of (i) Chen et al (US 2020/0368297 A1) or Cho et al (US 2021/0196776 A1), (ii) Chen et al (CN 106551909A, its DERWENT abstract and its machine-assisted English translation) and (iii) Deo et al (US 2006/0159658 A1).
With respect to instant claims 11, 14 and 19, for the same reasons discussed above in Paragraph 8, Acharya in view of (i) Chen’297 or Cho and (ii) Chen (CN’909) teaches (or renders obvious) a pharmaceutical composition for direct delivery to lungs comprising verteporfin, ribavirin and an excipient.  
With respect to instant limitation “wherein said composition is an aerosolized liquid”, as already discussed above in Paragraph 6, Acharya teaches (paragraph 56 on pg.21) that its therapeutic particles can also be administered intranasally and that the topical intranasal administration can be performed through aerosolization of vector (which is a carrier of medication, which in this case, would be the biocompatible polymer, poly(lactic-co-glycolic) acid (PLGA)).  Furthermore, in its working example (see paragraph 87 on pg.31-32), Acharya performs intra-tracheal aerosol administration of PLGA microparticles in saline solution (to rats).  Besides, as evidenced by Deo et al ([0053]), it is known in the art that ribavirin can also be taken intranasally in liquid form as an aerosol.  Thus, it would have been obvious to one skilled in the art to prepare Acharya’s therapeutic particles containing verteporfin and ribavirin in an aerosolized liquid form with a reasonable expectation of successfully administering them intranasally and more effectively treating pulmonary inflammation caused by influenza.
With respect to instant ranges for the amount of water and for the amount of the one or more drugs comprising verteporfin and ribavirin, as already discussed in Paragraph 4 above, instant ranges for the water and the drugs (verteporfin and ribavirin) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, supra and since it also has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, supra.  Thus, Acharya in view of (i) Chen’297 or Cho, (ii) Chen (CN’909) and (iii) Deo renders obvious instant claims 11, 14 and 19. 
With respect to instant claim 13, as already discussed above in Paragraph 8, Acharya teaches that its pharmaceutical composition can contain salts (as a pharmaceutically acceptable carrier).  Acharya furthermore teaches (see paragraph 29 on pg.7) that examples of the salts include mineral acid salts (i.e., inorganic acid salts).  It would have been obvious to one skilled in the art to add mineral acid salts (as a pharmaceutically acceptable carrier) to Acharya’s composition with a reasonable expectation of success.  Thus, Acharya in view of (i) Chen’297 or Cho and (ii) Chen (CN’909) and (iii) Deo renders obvious instant claim 13. 
With respect to instant claim 15, since Acharya in view of Chen’297 or Cho, Chen (CN’909) and Deo teaches instant pharmaceutical composition of claim 11, it is the Examiner’s position that such composition would inherently be capable of being administered with a nebulizer as instantly recited in claim 15.  Thus, Acharya in view of (i) Chen’297 or Cho, (ii) Chen (CN’909) and (iii) Deo renders obvious instant claim 15.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (WO 2019/104038 A1) in view of (i) Chen et al (US 2020/0368297 A1) or Cho et al (US 2021/0196776 A1), (ii) Chen et al (CN 106551909A, its DERWENT abstract and its machine-assisted English translation) and (iii) Deo et al (US 2006/0159658 A1) as applied to claim 11 above, and further in view of Kim et al (US 2021/0040135 A1).
Acharya in view of (i) Chen’297 or Cho, (ii) Chen (CN’909) and (iii) Deo does not teach or suggest instant compounds of claims 12 and 18.  As discussed above in Paragraph 8, Acharya’s therapeutic particle is used in treating a pulmonary disease, including pulmonary inflammation due to microbial infection such as influenza.  As evidenced by Kim ([0003]), gemcitabine has shown a broad range of efficacies against influenza viruses.  It would have been obvious to one skilled in the art to additionally use gemicitabine together with verteporfin and ribavirin in Acharya’s therapeutic particles in treating patients having pulmonary inflammation caused by influenza with a reasonable expectation of treating the disease more effectively.  Thus, Acharya in view of (i) Chen’297 or Cho and (ii) Chen (CN’909), (iii) Deo, and further in view of (iv) Kim renders obvious instant claims 12 and 18.  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al (WO 2019/104038 A1) in view of (i) Chen et al (US 2020/0368297 A1) or Cho et al (US 2021/0196776 A1), (ii) Chen et al (CN 106551909A, its DERWENT abstract and its machine-assisted English translation) and (iii) Deo et al (US 2006/0159658 A1) as applied to claim 11 above, and further in view of Respaud et al (“Effect of formulation on the stability and aerosol performance of a nebulized antibody”, mAbs, 6:5, pg.1347-1355 (2014), obtained online from the website: https://www.tandfonline.com/doi/pdf/10.4161/mabs.29938).
As discussed above in Paragraph 8, Acharya teaches that its pharmaceutical composition contains a pharmaceutically acceptable carrier, which encompasses any excipient, wetting agent, diluent, filler, salt, butter, stabilizer, solubilizer, lipid or other material well known in the art for use in pharmaceutical formulations.  Although Acharya does not explicitly teach the use of instant surfactant, such as polysorbate 20 or polysorbate 80, as evidenced by Respaud et al (see pg.1348, last paragraph –pg.1349, first paragraph; and abstract), it is well known in the art that polysorbates (such as polysorbate 20 or polysorbate 80) are the most widely used surfactants in the pharmaceutical industry, which are added during the formulation of inhaled drugs to facilitate the dispersion or dissolution of the drugs and to prevent the formation of aggregation.  Since Acharya teaches that its pharmaceutical composition contains a pharmaceutically acceptable carrier such as excipient or wetting agent (a surfactant), it would have been obvious to one skilled in the art to use polysorbate 20 or polysorbate 80 (as the wetting agent) in Acharya’s pharmaceutical composition containing verteporfin with a reasonable expectation of facilitating the dispersion or dissolution of the drug and preventing aggregation.  Instant range for the concentration for the polysorbate (per five parts by weight of the verteporfin) would have been obvious to one skilled in the art before the effective filing date of the claimed invention, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, Acharya in view of (i) Chen’297 or Cho and (ii) Chen (CN’909), (iii) Deo, and further in view of (iv) Respaud renders obvious instant claims 16 and 17.  
Response to Arguments
With respect to the Examiner’s previous 103 rejection on claims 2, 9, 12 and 18 over Acharya in view of Irwin et al (US 2020/0215065 A1) and Longest et al (US 2011/0056492 A1) (where the Examiner stated that “it would have been obvious to one skilled in the art to use verteporfin and ribavirin together in Acharya's pharmaceutical composition with a reasonable expectation of further enhancing the pulmonary hypertension-treating effect”), applicant traverses the Examiner’s characterization of ribavirin as a pulmonary hypertension drug and argue that ribavirin is not known in the art to treat pulmonary hypertension or to be combined with drugs used to treat pulmonary arterial hypertension. Applicant argue that one of ordinary skill in the art would not consider combining ribavirin with an anti-pulmonary hypertension drug to treat pulmonary hypertension and thus has no motivation to combine ribavirin with verteporfin to treat pulmonary hypertension.  Applicant argue that the state-of-the-art actually teaches the skilled artisan away from combining ribavirin with a pulmonary hypertension drug, such as verteporfin by stating that the FDA issued black box warning for ribavirin indicating a risk associated with pulmonary disorders, including pulmonary hypertension, and the use of ribavirin in combination with other drugs has led to pulmonary hypertension in some cases.  Applicant argue that since ribavirin is known to increase the risk of pulmonary hypertension in some cases, the skilled artisan would not be motivated to combine verteporfin and ribavirin, nor would they expect any success from combining the drugs.  Applicant thus argue that Acharya in view of Irwin and Longest does not teach, suggest, motivate, or otherwise render obvious instant claims as amended, the subject matter of which requires the ribavirin-verteporfin combination.  In view of applicant’s such argument, the Examiner has dropped the previous rejection over Acharya in view of Irwin and Longest and instead has made new grounds of 103 rejections over Acharya in view of (i) Chen’297 or Cho and (ii) Chen (CN’909) (and additionally (iii) Deo for claims 11-19).  Thus, applicant’s argument is now moot. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        January 26, 2022